Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-6, 7-9, 19-20, 22-27 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 07/12/2022.
   Status of the claims:
	Claim 21 has been canceled.
	The amendment fails to overcome the rejections of claim 1 under 35 U.S.C. 103 as being unpatentable over Keilaf. et al (US 20180143324 A1) in view of Jungwirth et al. (US 10509110 B2). Also, Applicant’s arguments, see Remarks pages 7-10, filed 07/12/2022, with respect to the rejection of claim 1, under 103 and claim 9 under 103 have been fully considered and are not persuasive.
	Regarding claim 1, increasing laser shots is only one way to increase resolution, but not the only way. Jungwirth’s method saves energy.
Regarding claim 9, the method of using waveform to differentiate signal from noise can be used for both static array or scanning mirrors. The applicant provides no evidence that it cannot work with scanning mirror. 


Applicant’s arguments, see Remarks pages 8-9, filed filed 07/12/2022, with respect to the rejection of claim 7 under 103 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lachapelle et al. (US 9989629 B1) necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf. et al (US 20180143324 A1) in view of Jungwirth et al. (US 10509110 B2).
Regarding claim 1, Keilaf. teaches a light detection and ranging (LADAR) system (Fig. 1A, Fig.2B, Lidar 100), comprising: 
at least one LADAR emitter configured to generate one or more light beams (Fig. 2A, projecting unit 102, para [121] projecting unit 102 may include at least one light source 112); 
an emission control device configured to modify the one or more light beams to form one or more output light beams (Fig. 2A, scanning unit 104, processor 118, para [121]: lines 4-13. See also, fig.2B); 
at least one LADAR sensor configured to detect the one or more output light beams reflected from a surrounding environment (Fig. 2A, sensing unit 106, para [123) Sensing unit 106 may receive reflections from the surroundings of vehicle 110, and transfer reflections signals indicative of light reflected from objects in field of view 120 to processing unit 108); and 
a control subsystem (Fig. 2A, processing unit 108) operatively coupled (Fig. 2A, bus 212) to the at least one LADAR emitter (Fig. 2A, projecting unit 102), the at least one LADAR sensor (Fig. 2A, sensing unit 106), and the emission control device (Fig. 2A, scanning unit 104, processor 118), the control subsystem being operable to control the at least one emitter and the emission control device to form the one or more 

 each light beam comprises a direction, a divergence, an intensity, a frequency, and a waveform (Para [115]: lines 31-38. Para [131]: lines 1-9. See also, para [211]: lines 12-28, and para [128]: lines 15-24), 
the one or more environmental factors comprising a position of a vehicle on which the at least one LADAR emitter is mounted, a horizon position with respect to the vehicle, a heading of the vehicle, an altitude of the vehicle, motion of the vehicle, a type of road traversed by the vehicle, a type of surface traversed by the vehicle, a type of weather in the surrounding environment, or any combination of the foregoing (para [195]: lines 10-18 and para [542]: lines 1-11).

Keilaf fails to explicitly teach but Jungwirth teaches the emission control device comprises a beam divergence selector (Fig. 5, focusing system 504, col 9: line 66 to col 10: lines 3 and 10-14. See also, fig.2), 
the control subsystem is operable to control the beam divergence selector to modify the divergence of the one or more output light beams based on one or more environmental factors, and the beam divergence selector is configured to modify the divergence by dynamically adjusting a set of optics (col 4: lines 24-29. See also, Fig.5, col 9: line 66 to col 10: lines 3 and 10-14.).
It would have been obvious to modify Keilaf’s Lidar system, in view of Jungwirth, to include an focusing system so that the Lidar system can be used to adjust a divergence of the beam while scanning and change a resolution within the target region.
Regarding claim 2, Keilaf teaches the LADAR system of claim 1, Page 3 of 12U.S. Application No. 16/127,001 Attorney Docket No. RR03-094-01 wherein said emission control device further comprises a beam emission selectorconfigured to modify said direction of the one or more output light beams (Fig. 23. Para [421]. See also, para [188]: lines 1-5 and para [198]: lines 34-43).
Regarding claim 3, Keilaf teaches the LADAR system of claim 2, wherein the control subsystem is operable to control said beam emission selector to selectively prevent emission of the one or more output (para [195]: lines 10-26 , para [279] and [438])n the one or more environmental factors
Regarding claim 5, Keilaf teaches the LADAR system of claim 1, wherein said emission control device further comprises a beam amplitude selectorconfigured to modify said intensity of the one or more output light beams (para [211], [523], [665])
Regarding claim 6, Keilaf teaches the LADAR system of claim 5, wherein the control subsystem is operable to control said beam amplitude selector such that of the one or more output light beams;a predetermined intensity (para [438], [439], [452]).
Regarding claim 19, Keilaf teaches the LADAR system of claim 1, wherein the control subsystem is further configured to determine a distance to a feature in the surrounding environment responsive to detection by the at least one LADAR sensor of the reflected one or more output light beams (para [128]: lines 24-32).
Regarding claim 20, Keilaf, as modified in view of Jungwirth, teaches the LADAR system of claim 1, wherein the set of optics comprises one or more mirrors, one or more lenses, or any combination of the foregoing (Jungwirth, Fig. 5. See also fig. 2 and fig. 3).

Claims 7-8, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf. et al (US 20180143324 A1) in view of Lachapelle et al. (US 9989629 B1).
Regarding claim 7, Keilaf teaches a light detection and ranging (LADAR) system, comprising: 
at least one LADAR emitter configured to generate one or more light beams, each LADAR emitter comprising a tunable laser (Fig. 2A, projecting unit 102, para [128] and para [114]); Page 4 of 12U.S. Application No. 16/127,001 Attorney Docket No. RR03-094-01 
an emission control device configured to modify the one or more light beams to form one or more output light beams (Fig. 2A, scanning unit 104, processor 118, para [121]: lines 4-13. See also, fig.2B); 
a control subsystem (Fig. 2A, processing unit 108) operatively coupled (Fig. 2A, bus 212) to the at least one LADAR emitter (Fig. 2A, projecting unit 102), the at least one LADAR sensor (Fig. 2A, sensing unit 106), (the at least one tunable filter), and the emission control device (Fig. 2A, scanning unit 104, processor 118), the control subsystem being operable to: 
control the at least one LADAR emitter and the emission control device to form the one or more output light beams (Fig. 2A, processing unit 108, para [130] processing unit 108 includes two processors 118 to regulate the operation of projecting unit 102, scanning unit 104, and sensing unit 106 in a coordinated manner based, at least partially, on information received from internal feedback of LIDAR system 100. In other words, processing unit 108 may be configured to dynamically operate LIDAR system 100 in a closed loop); control the at least one LADAR emitter to change a frequency of the one or more output light beams based on one or more environmental factors (para [211], [298]), and 
Keilaf fails to explicitly teach but Lachapelle teaches at least one tunable filter (Col 3: lines 32-40. See also, Fig. 14, tunable filter 782, col 30: lines 59-64. Frequency and wavelength are inversely proportional to each other); at least one LADAR sensor configured to detect the one or more output light beams reflected from a surrounding environment and passing through the at least one tunable filter (Col 3: lines 32-40. See also, Fig. 14, tunable filter 782, col 30: lines 59-64. Frequency and wavelength are inversely proportional to each other); and 
control the at least one tunable filter to select a frequency of light passed to the at least one LADAR sensor that matches the changed frequency of the one or more output light beams (Col 3: lines 32-40. See also, Fig. 14, tunable filter 782, col 30: lines 59-64. Frequency and wavelength are inversely proportional to each other).
It would have been obvious to modify Keilaf”s Lidar system, in view of Lachapelle, to include a tunable filter so that the Lidar system can be used to improve the separation of the artificially illuminated reflected light from the light reflected from the sun/ambient light or other light sources and more accurately determine the relative position between the vehicle and the object (reduce errors due to cross-talk).
Regarding claim 8, Keilaf, as modified in view of Lachapelle, teaches the LADAR system of claim 7, wherein the control subsystem is operable to control the at least one LADAR emitter to change said frequency  Frequency and wavelength are inversely proportional to each other).
Regarding claim 22, Keilaf as modified in view of Lachapelle, teaches the LADAR system of claim 7, wherein the control subsystem is further configured to determine a distance to a feature in the surrounding environment responsive to detection by the at least one LADAR sensor of the reflected one or more output light beams (Lachapelle, para [128]: lines 24-32).
Regarding claim 24, Keilaf as modified in view of Lachapelle, teaches the LADAR system of claim 7, wherein the one or more environmental factors comprises a position of a vehicle on which the at least one LADAR emitter is mounted, a horizon position with respect to the vehicle, a heading of the vehicle, an altitude of the vehicle, motion of the vehicle, a type of road traversed by the vehicle, a type of surface traversed by the vehicle, a type of weather in the surrounding environment, or any combination of the foregoing (Lachapelle, para [195]: lines 10-18 and para [542]: lines 1-11).

Claims 9, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keilaf. et al (US 20180143324 A1) in view of Ariel Lipson (US 20150219764 A1).
Regarding claim 9, Keilaf teachesa light detection and ranging (LADAR) system, comprising: 
at least one LADAR emitter configured to generate one or more light beams, each LADAR emitter comprising a tunable laser (Fig. 2A, projecting unit 102, para [128] and para [114]); 
an emission control device configured to modify the one or more light beams to form one or more output light beams (Fig. 2A, scanning unit 104, processor 118, para [121]: lines 4-13. See also, fig.2B), each output light beam comprising a waveform (Para [128]: lines 15-24); 
at least one LADAR sensor configured to detect the one or more output light beams reflected from a surrounding environment (Fig. 2A, sensing unit 106, para [123) Sensing unit 106 may receive reflections from the surroundings of vehicle 110, and transfer reflections signals indicative of light reflected from objects in field of view 120 to processing unit 108); and Page 5 of 12U.S. Application No. 16/127,001 Attorney Docket No. RR03-094-01 
a control subsystem comprising one or more timing integrated circuits (para [120]), the control subsystem (Fig. 2A, processing unit 108) being operatively coupled (Fig. 2A, bus 212) to the at least one LADAR emitter (Fig. 2A, projecting unit 102, the at least one LADAR sensor (Fig. 2A, sensing unit 106), and the emission control device (Fig. 2A, scanning unit 104, processor 118), 
the control subsystem is operable to: control the at least one LADAR emitter and the emission control device to form the one or more output light beams (Fig. 2A, processing unit 108, para [130] processing unit 108 includes two processors 118 to regulate the operation of projecting unit 102, scanning unit 104, and sensing unit 106 in a coordinated manner based, at least partially, on information received from internal feedback of LIDAR system 100. In other words, processing unit 108 may be configured to dynamically operate LIDAR system 100 in a closed loop)
Keilaf fails to explicitly teach but Lipson teaches wherein said emission control device omprises a beam waveform selector; and the control subsystem is operable to:  control the beam waveform selector to modify the waveform of the one or more output light beams based on one or more environmental factors; and process, using the one or more timing integrated circuits, data from the at least one LADAR sensor to separate, based on the waveform, data corresponding to the detected one or more output lights beams from noise (para [28], [30]).
It would have been obvious to modify Keilaf’s Lidar system, in view of Lipson, to include a waveform selector so that the Lidar system can be used to reduce interference/cross-talk between multiple sensors operating in the same general area and more accurately determine the relative position between the vehicle and the object (reduce errors).
Regarding claim 25, Keilaf teaches the LADAR system of claim 9, wherein the control subsystem is further configured to determine a distance to a feature in the surrounding environment responsive to detection by the at least one LADAR sensor of the reflected one or more output light beams (para [128]: lines 24-32).
Regarding claim 27, Keilaf teaches LADAR system of claim 9, wherein the one or more environmental factors comprises a position of a vehicle on which the at least one LADAR emitter is mounted, a horizon position with respect to the vehicle, a heading of the vehicle, an altitude of the vehicle, motion of the vehicle, a type of road traversed by the vehicle, a type of surface traversed by the vehicle, a type of weather in the surrounding environment, or any combination of the foregoing (para [195]: lines 10-18 and para [542]: lines 1-11).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Keilaf. et al (US 20180143324 A1) in view of Lachapelle et al. (US 9989629 B1) and Breed et al. (US 6885968 B2).
Regarding claim 23, Keilaf, as modified in view of Lachapelle, fails to teach but Breed teaches The LADAR system of claim 7, wherein the at least one tunable filter comprises a notch filter (Breed, col 28: lines 48-50).
It would have been obvious to modify Keilaf”s Lidar system, in view of Breed, to include a notch filter so that the Lidar system can be used to improve the separation of the artificially illuminated reflected light from the light reflected from the sun/ambient light or other light sources and more accurately determine the relative position between the vehicle and the object (reduce errors due to cross-talk).


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keilaf. et al (US 20180143324 A1) in view of Ariel Lipson (US 20150219764 A1) and Breed et al. (US 6885968 B2).
Regarding claim 26, Keilaf, as modified in view of Lipson, fails to explicitly teach but Breed teaches the LADAR system of claim 9, wherein the waveform comprises an encoded message (col 24: lines 14-20, col 31: lines 29-32, and col 49: line 59 to col 50: line 5).
It would have been obvious to combine Keilaf’s Lidar system with Breed because it does no more than predictable results of extending the range without a loss in range accuracy at the expense of slightly more complicated electronics and/or software.


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645